DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)1 and MPEP § 608.01(o)2.  Correction of the following is required: antecedent basis for the new terminology, “reducing air traffic congestion within the control zone to reduce a likelihood of collisions occurring in the control zone by . . . repartitioning . . . and merging” (claims 1, 6, and 11) should be provided in the description without adding new matter.
Claim Objections
Claims 4, 5, 9, 10, 14, and 15 are objected to because of the following informalities:  in each of these claims, it appears that a word or words (e.g., perhaps “wherein” or “in which”), for grammatical correctness/completeness is missing after the parent claim is referred to, or alternately the verb tense (“occurs”) in the final claim clause is incorrect in the claim context (e.g., creating a comma splice when the claim is read as the object of the sentence, “What is claimed is”3).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the limitation in claims 1, 6, and 11 that the reduction in air traffic congestion was effective “to reduce a likelihood of collisions in the control zone”, it was not originally described in the specification as filed (e.g., in the parent applications of which the present application is a CON) that i) there was a “likelihood of collision in the control zone” or ii) a reduction in air traffic would effect or cause a reduction of the likelihood.  Accordingly, the examiner believes that the specification as originally filed does not evidence, to the public, possession of the invention as is now claimed.
In particular, the specification apparently teaches (e.g., only) this about collisions, at paragraphs [0002] and [0032]:
[0002] Current drone management systems of single or fleet of drones via conventional radio control protocols have multiple disadvantages. For example, there are currently no plans for general air traffic control and no way to expand existing air traffic control systems to high traffic volumes and potential traffic congestion required for many drone applications such as package pickup and delivery. State-of-the-art drones have on-board collision avoidance systems; but these systems are not designed to function in heavily congested airspace. As another example, there is currently no ubiquitous infrastructure for flight plan management for drones in multiple heterogeneous applications. Current work in this area addresses general air traffic control using human controllers with eventual automation, an approach that suffers from a scalability issue. Further, there are presently no widespread infrastructures for drone service, no services like weather forecasts suited to drone requirements, and no fail safe designs for drones to enable safe usage over populated areas.

 [0032] Embodiments of the invention avoid congestion by locking 4D cells in air traffic control zones to ensure that different executable flight plans may not share 4D cells. In one embodiment, the air traffic control and flight plan management system is configured to receive a request for an executable flight plan for a drone, lock 4D cells in air traffic control zones exclusively for the flight plan, and return/provide the flight plan. The executable flight plan may be modified each time the drone moves from one air traffic control zone into another, thereby ensuring that the flight plan comprises best estimates for times of takeoff, landing, air traffic control zone arrival and/or air traffic control zone departure. The air traffic control and flight plan management system assumes collision avoidance is already implemented; the system provides sufficient congestion reduction, such that the situations in which avoiding collisions becomes an issue will rarely arise.

However, while the invention may “assume[]” that a collision avoidance system is already implemented in the drones, and while the system may be said to provide “sufficient congestion reduction [] such that the situations in which avoiding collisions becomes an issue will rarely arise”, it was not previously described that the reduction in air traffic congestion effected or caused a reduction in a likelihood of collisions (i.e., that would not be avoided by the collision avoidance systems) occurring in the control zone.  In fact, the specification apparently does not describe any collisions that are not avoided, or any possibility/likelihood that might exist of collisions not being avoided in the control zone.
Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4 and 5, in claim 6, lines 6 and 7, and in claim 11, lines 6 and 7, “reducing air traffic congestion within the control zone to reduce a likelihood of collisions . . . by” is indefinite from the teachings of the specification in that it is unclear i) how repartitioning and/or merging the airspace cells by itself/themselves can possibly reduce air traffic congestion, e.g., when the claim does not even require that there be air traffic congestion or any control of air traffic or even any air traffic, ii) it is unclear how a “reduc[tion]” in air traffic congestion could be ascertained or quantified (e.g., from what objective baseline is this reduction determined, so as to not be facially subjective[4], e.g., so that the public can know the metes and bounds of the claim?), iii) it is unclear how a “reduc[tion]” in a likelihood of collisions could be ascertained or quantified (e.g., from what objective baseline is this reduction determined, so as to not be facially subjective?), iv) it is unclear how any reduction in air traffic congestion would result in a reduction in a likelihood of collisions, for example when the specification teaches at published paragraph [0032] that, “The air traffic control and flight plan management system assumes collision avoidance is already implemented; the system provides sufficient congestion reduction, such that the situations in which avoiding collisions becomes an issue will rarely arise”, v) it is unclear how merely repartitioning and/or merging cells, without even constructing a flight plan, let alone flying it, could possibly result in a reduction of air traffic congestion, from the teachings of the specification.
In claim 3, line 2, in claim 8, line 2, and in claim 13, line 2, “a density” of the cell structure (singular) is indefinite from the teachings of the specification (e.g., how does the “density” of an air space “cell” or “cell structure” (singular) vary in each dimension based on local traffic or conflict frequency, and what defines this “density” in each dimension?).  The examiner understands that the density of a 4D “grid” made up of the cells may increase with a decrease in cell size after a repartition, but no “grid” of cells is apparently disclosed, or claimed.
In claim 4, line 2, in claim 9, line 2, and in claim 14, line 2, “is reduced” is indefinite and facially subjective5 (e.g., reduced from what baseline or objective standard, and/or from what particular point in time?)  For example, assuming the frequency of conflict is always changing (e.g., going up or down), then does any miniscule rate reduction from a previous instant in time satisfy the claim (e.g., from an extremely high rate of conflict to a very high rate of conflict), or does the rate of conflict have to fall to be reduced below some reduction standard, before the merging occurs in the claim?6
In claim 5, line 2, in claim 10, line 2, and in claim 15, line 2, “is increased” is indefinite and facially subjective7 (e.g., increased from what baseline or objective standard, and/or from what particular point in time?)  For example, assuming the frequency of conflict is always changing (e.g., going up or down), then does any miniscule rate increase from a previous instant in time satisfy the claim (e.g., from an extremely low rate of conflict to a very low rate of conflict), or does the rate of conflict have to rise to be increased above some increase standard, before the repartitioning occurs in the claim? 8
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 15, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of repartitioning and merging multi-dimensional cells in a control zone, e.g., by partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures; and reducing air traffic congestion within the control zone to reduce a likelihood of collisions occurring in the control zone by: repartitioning at least one of the multiple multi-dimensional cell structures; and merging at least two of the multiple multi-dimensional cell structures; wherein each of the multiple multi-dimensional cell structures is a four dimensional cell structure; wherein each of the multiple multi-dimensional cell structures has a density that varies in each dimension based on volume of local traffic and frequency of conflicts within the control zone; wherein the merging occurs in areas of the air space where frequency of conflicts is reduced; and wherein the repartitioning occurs in areas of the air space where frequency of conflicts is increased.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because this repartitioning and merging could be practically performed in the human mind (and/or with a pencil and paper) by a committee member of a homeowner’s association (HA) who was establishing and implementing home owner’s “Rules of Conduct for UAV Flight” by which the home owners could reserve time slots for UAV flight in certain portions of the neighborhood, or fly their UAVs in their own properties during other non-reserved (e.g., unallocated) time slots.  
For example, the committee member could draw a map of the street block on a white board, and explain to those in attendance, “Here I depict two individual [2-D] partitions each containing a whole street block with eight properties.  In the event that no time slot has been reserved, then each property owner is entitled to fly his UAV within his own property.”  He then draws (on the white board) property lines dividing each block into eight properties[9], and continues his explanation.  “Each property owner must keep his UAV in his own property and below the 400-foot flight ceiling during any flight in an unallocated time slot.  Reservation time slot requests will not be approved for Wright Brothers Day or other holidays, to encourage all homeowners to fly in neighborly community at restricted (for safety reasons) altitudes above 50 feet and below 200 feet[10] on holidays. On the other hand, when a reservation request for a time slot has been received, approved, and distributed in advance by HA e-mail and text messages, then that reservation shall cover the whole block which the property is on.”  He then erases the property lines[11] and continues, “Flight during a reservation time slot shall be permitted anywhere in the street block, below the flight ceiling, but only for the property owner with the reservation, with all other UAV flights by other property owners on the block being prohibited.  In this way, we can reduce air traffic over each whole street block and reduce a likelihood of collisions.”  In the above scenario, the four dimensions are i) the 2-dimensions of the street block/properties, ii) the flight (ceiling/minimum/maximum) height(s), and iii) the time slot.  The density of cells (over individual properties) is high e.g., on Wright Brothers Day, when eight homeowners per block are encouraged to fly in neighborly community e.g., at relatively low heights, the reservation time slots (with merging of properties) occur when conflicts are reduced, and the unallocated time slots (with re-partitioning of properties) occurs when a holiday has an increase of neighborly (e.g., UAV-to-UAV) conflicts e.g., close encounters at or near property lines.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a system, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a computer processor, a computer-readable hardware storage medium, program code, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because they would be routinely used in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a system used for reducing air traffic congestion and/or a likelihood of collisions) is not enough to transform the abstract idea into a patent-eligible invention (Flook[12]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hildum et al.13 (“Constructing conflict-free schedules in time and space”, ICAPS'07, Proceedings of the Seventeenth International Conference on Automated Planning and Scheduling, Providence, Rhode Island, 22 - 26 September 2007, pages 184 to 191) in view of Swan II (“Fast Collision Detection with an N-Objects Octree”, Technical Report OSU-ACCAD-12/93-TR7, Ohio State University Advanced Computing Center for the Arts and Design (ACCAD), August 1994, 14 pages).
Hildum et al. (ICAPS’07) reveals:
per claim 1, a method comprising:
partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures [e.g., the 3/4-dimensional stored octree shown in FIG. 1[14], stored for example as a “hyper octree” in which time was explicitly represented, per footnote 2; and the primed octree in FIG. 5 which includes (conflict-free) sorties15 that have already been scheduled by the scheduler (page 190), as well as (unscheduled) sorties that are not yet (conflict-free and) scheduled and may have their routes modified to become conflict-free by the introduction of a “passing lane” (page 188) around each conflict before being returned to the scheduler (page 190), e.g., as shown in FIG. 7]; and
reducing air traffic congestion within the control zone to reduce a likelihood of collisions occurring in the control zone [e.g., for constructing conflict-free schedules in space and time [4D] for the respective aircraft (FIG. 2), e.g., with the aircraft obviously including “uninhabited aerial vehicles (UAVs)”, as indicated at page 191] by:
repartitioning at least one of the multiple multi-dimensional cell structures [e.g., subdividing the octants in the octree, as shown and described with respect to FIGS. 1, 5, and 7, e.g., until the octant reaches its minimal size  (e.g., ideally large enough to contain the conflict) or does not contain any conflicts]; and
merging at least two of the multiple multi-dimensional cell structures [e.g., merging the empty space, as shown in FIGS. 5 and 7, merging16 connected octants in FIGS. 5 and 7 so that they are connected and combined in the octree structure, etc.];
While Hildum (ICAPS’07) teaches subdividing the octants (cells) in an octree each time a conflict is introduced (FIG. 1), he may not expressly reveal that cells (octants) of the octree were also merged together, although the examiner understands that merging (e.g., so-called “trimming”) of octants, e.g., into parent nodes, was a conventional process when a tree was used to represent dynamic data that could result in many empty (or conversely, full) cells17, and thus the cells in FIGS. 5 and 7 of Hildum et al. (ICAPS’07) that became empty e.g., due to e.g., modified routes, etc., would have obviously been merged together into a larger or parent cell, e.g., to save memory space when the subdivided octants were no longer required (e.g., because they were empty), etc., by one of ordinary skill in the art who was familiar with e.g., storing and using trees/octrees, even without further teaching.
However, in the context/field of fast collision detection with an N-object octree that can be used for detecting collisions in 4D space-time (Section 1.1), Swan II (ACCAD 1994) teaches e.g., at Section 2.4 and in FIGS. 6 and 7 that octree nodes can be both split and merged depending on whether individual nodes contains more than N (e.g., for example, “N=2” at Section 2) objects (for splitting) or whether a node and its siblings (adjacent octants) contain N objects (or less, for merging), e.g., in order to reduce the number of object pairs to be tested for collision (Section 2.3), in order to reduce the processing time required by the collision detection algorithm (Section 3), and obviously to save memory, reduce processing power, etc.  Moreover, Swan II (ACCAD 1994) teaches that the collision detection system can be implemented on a [Silicon Graphics] workstation that employs a processor and main memory (Section 3.1).
It would have been obvious at the time the application was filed to implement or modify the Hildum et al. (ICAPS’07) conflict-free schedule constructing system and method so that, in addition to subdividing octants when detected conflicts existed in the octants, the previously subdivided octants would have been merged together when they no longer contained detected conflicts, as taught by Swan II (ACCAD 1994) at Section 2.2 and FIG. 7, in order to reduce the number of empty octants/nodes in the octree (e.g., that would need to be stored), in order to reduce the number of object pairs that would (subsequently) be tested for collision, in order to reduce the processing time required by the collision detection algorithm as taught by Swan II (ACCAD 1994), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Hildum et al. (ICAPS’07) conflict-free schedule constructing system and method so that the system and method were implemented on a workstation that employed a processor and main memory e.g., for detecting possible collisions, etc., as taught by Swan II (ACCAD 1994), so that conventional digital processing apparatuses would have been used to implement the conflict-free scheduling system and method, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Hildum et al. (ICAPS’07) conflict-free schedule constructing system and method would have rendered obvious:
per claim 1, merging at least two of the multiple multi-dimensional cell structures [e.g., as taught by Swan II (ACCAD 1994) at Section 2.4, when checking the octree after a route modification, in order to combine e.g., any (now) empty sibling cells into the parent (tree) node, to reduce the number of empty cells, etc., and to reduce the processing time required by the collision detection algorithm];
per claim 2, depending from claim 1, wherein each of the multiple multi-dimensional cell structures is a four dimensional cell structure [e.g., implicitly representing “Space and Time” (title) in FIG. 1 of Hildum et al. (ICAPS’07), explicitly representing [3D] space and [1D] time in the hyper octree of footnote 2 in Hildum et al. (ICAPS’07); and the octree representing “4D space-time” in Swan II (ACCAD 1994)];
per claim 3, depending from claim 1, wherein each of the multiple multi-dimensional cell structures has a density that varies in each dimension based on volume of local traffic and frequency of conflicts within the control zone [e.g., as shown in FIGS. 5 and 7 Hildum et al. (ICAPS’07)];
per claim 4, depending from claim 1, the merging occurs in areas of the air space where frequency of conflicts is reduced [e.g., the merging occurs, as taught by Swan II (ACCAD 1994) e.g., when the octant and its siblings have become empty (Section 2.4) after the route has been modified (to effect conflict-free scheduling) in Hildum et al. (ICAPS’07)];
per claim 5, depending from claim 1, the repartitioning occurs in areas of the air space where frequency of conflicts is increased [e.g., when a conflict is introduced in the octant of FIG. 1, in Hildum et al. (ICAPS’07)];
per claim 6, a system comprising a computer processor, a computer-readable hardware storage medium, and program code embodied with the computer-readable hardware storage medium for execution by the computer processor [e.g. the obvious workstation that employed a processor and main memory e.g., for detecting possible collisions, etc., as taught by Swan II (ACCAD 1994), and for performing the scheduling taught by Hildum et al. (ICAPS’07)] to implement a system comprising:
partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures [e.g., in Hildum et al. (ICAPS’07), the 3/4-dimensional stored octree shown in FIG. 1[18], stored for example as a “hyper octree” in which time was explicitly represented, per footnote 2; and the primed octree in FIG. 5 which includes (conflict-free) sorties19 that have already been scheduled by the scheduler (page 190), as well as (unscheduled) sorties that are not yet (conflict-free and) scheduled and may have their routes modified to become conflict-free by the introduction of a “passing lane” (page 188) around each conflict before being returned to the scheduler (page 190), e.g., as shown in FIG. 7]; and
reducing air traffic congestion within the control zone to reduce a likelihood of collisions occurring in the control zone [e.g., in Hildum et al. (ICAPS’07), for constructing conflict-free schedules in space and time  [4D] for the respective aircraft (FIG. 2), e.g., with the aircraft obviously including “uninhabited aerial vehicles (UAVs)”, as indicated at page 191] by:
repartitioning at least one of the multiple multi-dimensional cell structures [e.g., in Hildum et al. (ICAPS’07), subdividing the octants in the octree, as shown and described with respect to FIGS. 1, 5, and 7, e.g., until the octant reaches its minimal size  (e.g., ideally large enough to contain the conflict) or does not contain any conflicts]; and
merging at least two of the multiple multi-dimensional cell structures [e.g., as taught by Swan II (ACCAD 1994) at Section 2.4, when checking the octree after a route modification, in order to combine e.g., any (now) empty sibling cells into the parent (tree) node, to reduce the number of empty cells, etc., and to reduce the processing time required by the collision detection algorithm; and/or in Hildum et al. (ICAPS’07), the merging the empty space, as shown in FIGS. 5 and 7, merging20 connected octants in FIGS. 5 and 7 so that they are connected and combined in the octree structure, etc.];
per claim 7, depending from claim 6, wherein each of the multiple multi-dimensional cell structures is a four dimensional cell structure [e.g., implicitly representing “Space and Time” (title) in FIG. 1 of Hildum et al. (ICAPS’07), explicitly representing [3D] space and [1D] time in the hyper octree of footnote 2 in Hildum et al. (ICAPS’07); and the octree representing “4D space-time” in Swan II (ACCAD 1994)];
per claim 8, depending from claim 6, wherein each of the multiple multi-dimensional cell structures has a density that varies in each dimension based on volume of local traffic and frequency of conflicts within the control zone [e.g., as shown in FIGS. 5 and 7 Hildum et al. (ICAPS’07)];
per claim 9, depending from claim 6, the merging occurs in areas of the air space where frequency of conflicts is reduced [e.g., the merging occurs, as taught by Swan II (ACCAD 1994) e.g., when the octant and its siblings have become empty (Section 2.4) after the route has been modified (to effect conflict-free scheduling) in Hildum et al. (ICAPS’07)];
per claim 10, depending from claim 6, the repartitioning occurs in areas of the air space where frequency of conflicts is increased [e.g., when a conflict is introduced in the octant of FIG. 1, in Hildum et al. (ICAPS’07)];
per claim 11, a computer program product comprising a computer-readable hardware storage device having program code embodied therewith, the program code being executable by a computer [e.g. the obvious workstation that employed a processor and main memory e.g., for detecting possible collisions, etc., as taught by Swan II (ACCAD 1994), and for performing the scheduling taught by Hildum et al. (ICAPS’07)] to implement a method comprising:
partitioning a map of available air space within a control zone into multiple multi-dimensional cell structures [e.g., in Hildum et al. (ICAPS’07), the 3/4-dimensional stored octree shown in FIG. 1[21], stored for example as a “hyper octree” in which time was explicitly represented, per footnote 2; and the primed octree in FIG. 5 which includes (conflict-free) sorties22 that have already been scheduled by the scheduler (page 190), as well as (unscheduled) sorties that are not yet (conflict-free and) scheduled and may have their routes modified to become conflict-free by the introduction of a “passing lane” (page 188) around each conflict before being returned to the scheduler (page 190), e.g., as shown in FIG. 7]; and
reducing air traffic congestion within the control zone to reduce a likelihood of collisions occurring in the control zone [e.g., in Hildum et al. (ICAPS’07), for constructing conflict-free schedules in space and time [4D] for the respective aircraft (FIG. 2), e.g., with the aircraft obviously including “uninhabited aerial vehicles (UAVs)”, as indicated at page 191] by:
repartitioning at least one of the multiple multi-dimensional cell structures [e.g., in Hildum et al. (ICAPS’07), subdividing the octants in the octree, as shown and described with respect to FIGS. 1, 5, and 7, e.g., until the octant reaches its minimal size  (e.g., ideally large enough to contain the conflict) or does not contain any conflicts]; and
merging at least two of the multiple multi-dimensional cell structures [e.g., as taught by Swan II (ACCAD 1994) at Section 2.4, when checking the octree after a route modification, in order to combine e.g., any (now) empty sibling cells into the parent (tree) node, to reduce the number of empty cells, etc., and to reduce the processing time required by the collision detection algorithm; and/or in Hildum et al. (ICAPS’07), the merging the empty space, as shown in FIGS. 5 and 7, merging23 connected octants in FIGS. 5 and 7 so that they are connected and combined in the octree structure, etc.];
per claim 12, depending from claim 11, wherein each of the multiple multi-dimensional cell structures is a four dimensional cell structure [e.g., implicitly representing “Space and Time” (title) in FIG. 1 of Hildum et al. (ICAPS’07), explicitly representing [3D] space and [1D] time in the hyper octree of footnote 2 in Hildum et al. (ICAPS’07); and the octree representing “4D space-time” in Swan II (ACCAD 1994)];
per claim 13, depending from claim 11, wherein each of the multiple multi-dimensional cell structures has a density that varies in each dimension based on volume of local traffic and frequency of conflicts within the control zone [e.g., as shown in FIGS. 5 and 7 Hildum et al. (ICAPS’07)];
per claim 14, depending from claim 11, the merging occurs in areas of the air space where frequency of conflicts is reduced [e.g., the merging occurs, as taught by Swan II (ACCAD 1994) e.g., when the octant and its siblings have become empty (Section 2.4) after the route has been modified (to effect conflict-free scheduling) in Hildum et al. (ICAPS’07)];
per claim 15, depending from claim 11, the repartitioning occurs in areas of the air space where frequency of conflicts is increased [e.g., when a conflict is introduced in the octant of FIG. 1, in Hildum et al. (ICAPS’07)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
[Examiner’s note:  Two obviousness-type double patenting rejections are being made herein, labeled I. and II., below:]
I. Claims 1 to 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 18 of U.S. Patent No. 10,417,917 to Blomberg et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims cover the same subject matter as the patented claims or obvious variants thereof with only slight differences in wording, with the correspondence between the limitations in the current claims and those of the patented claims being shown by the following Table:

Current claim in 16/588920 to Butler et al.
Corresponding Claim in U.S. Patent 10,417,917 to Blomberg et al.
1
e.g., 1, 6, 11, etc.
2
e.g., the multi-dimensional [3D] air space and the node time constraint of claims 5, 10, 15
3
e.g., with the cell size (density) obviously varying in accordance with the repartitioning of claims 1, 6, 11
4
e.g., the repartitioning into fewer cells in claims 1, 6, 11
5
e.g., the repartitioning into more cells in claims 1, 6, 11
6
e.g., 1, 6, 11, etc.
7
e.g., the multi-dimensional [3D] air space and the node time constraint of claims 5, 10, 15
8
e.g., with the cell size (density) obviously varying in accordance with the repartitioning of claims 1, 6, 11
9
e.g., the repartitioning into fewer cells in claims 1, 6, 11
10
e.g., the repartitioning into more cells in claims 1, 6, 11
11
e.g., 1, 6, 11, etc.
12
e.g., the multi-dimensional [3D] air space and the node time constraint of claims 5, 10, 15
13
e.g., with the cell size (density) obviously varying in accordance with the repartitioning of claims 1, 6, 11
14
e.g., the repartitioning into fewer cells in claims 1, 6, 11
15
e.g., the repartitioning into more cells in claims 1, 6, 11


II. Claims 1 to 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 to 6, 8 to 11, and 13 to 15 of copending Application No. 16/427,180 (reference application) to Blomberg et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims cover the same subject matter as the ‘180 pending claims or obvious variants thereof with only slight differences in wording, with the correspondence between the limitations in the current claims and those of the ‘180 pending claims being shown by the following Table:

Claim in 16/588920 to Butler et al.
Corresponding Claim24 in U.S. Patent Application 16/427,180 to Blomberg et al.
1
e.g., 1, 6, 11, etc.
2
e.g., 5, 10, 15
3
e.g., with the cell size (density) obviously varying in accordance with the reduced/increased total number of cells in claims 1, 6, 11
4
e.g., 1, 6, 11
5
e.g., 1, 6, 11
6
e.g., 1, 6, 11, etc.
7
e.g., 5, 10, 15
8
e.g., with the cell size (density) obviously varying in accordance with the reduced/increased total number of cells in claims 1, 6, 11
9
e.g., 1, 6, 11
10
e.g., 1, 6, 11
11
e.g., 1, 6, 11, etc.
12
e.g., 5, 10, 15
13
e.g., with the cell size (density) obviously varying in accordance with the reduced/increased total number of cells in claims 1, 6, 11
14
e.g., 1, 6, 11
15
e.g., 1, 6, 11


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Hildum et al. (The Knowledge Engineering Review 2012), teaches at footnote 3 that the conflict-free scheduling system was implemented using Franz Allegro Common Lisp v8.1 running on a 2.8GHz Intel Core 2 Duo Apple iMac, and the time required to generate the (two) octrees was 40.4 seconds.
Koeners (IEEE 2008) teaches at page 3.C.5-8 that when a conflict is detected, the grid resolution is locally increased at the conflict location to determine whether the conflict is a false alarm.
Vincent (AAMAS’06) teaches using 4D octrees for quickly finding all UAV path conflicts in which the paths intersect at a 4D point.
Shaffer et al. (IEEE 1992), referenced by Swan II (ACCAD 1994), teaches splitting and merging (page 154) octree cells in a (robot arm) collision avoidance system.  See e.g., FIG. 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Quoting the rule:  “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        2 Quoting the MPEP:  “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        3 See MPEP 608.01(m).
        4 See MPEP 2173.05(b), IV.
        5 See MPEP 2173.05(b), IV.
        6 See MPEP 2173.02, I., “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        7 See MPEP 2173.05(b), IV.
        8 See MPEP 2173.02, I., “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        9 For example only, such as like this (below/on the next page):
        
    PNG
    media_image1.png
    704
    1869
    media_image1.png
    Greyscale

        10 He could then draw, schematically on another white board, the restricted minimum/maximum heights for respective properties on holidays, defining cells, to help convey his point, for example only, such as like this (below/on the next page):
        
    PNG
    media_image2.png
    652
    1237
    media_image2.png
    Greyscale

        11 For example only, so that the whiteboard now looks (once again) like this (below/on the next page):
        
    PNG
    media_image3.png
    719
    1891
    media_image3.png
    Greyscale

        12 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        13 This reference was published in color even if the copy supplied by the U.S.P.T.O. is in black and white; applicant may request a color (electronic, .pdf) copy of this reference, from the examiner, if desired.
        14 For example only, see e.g., FIG. 1 of the 2012 Hildum publication, cited herewith and reproduced below, for an example of how the time aspect in incorporated in a four dimensional data structure:
        
    PNG
    media_image4.png
    352
    788
    media_image4.png
    Greyscale

        
        15 Air strike missions
        16 merge  (mûrj) v.tr
        To combine or unite into a single entity: merging two sets of data; merging two hospitals.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 March 2021.]
        17 See e.g., Samet, “Multidimensional spatial data structures” in, “Handbook of Data Structures and Applications”, at page 16-5, cited herewith, “When the data is dynamic, it is likely that some of the grid cells become too full while other grid cells are empty. This means that we need to rebuild the grid (i.e., further partition the grid or reposition the grid partition lines or hyperplanes) so that the various grid cells are not too full. However, this creates many more empty grid cells as a result of repartitioning the grid (i.e., empty grid cells are split into more empty grid cells). The number of empty grid cells can be reduced by merging spatially-adjacent empty grid cells into larger empty grid cells, while splitting grid cells that are too full, thereby making the grid adaptive.”
        18 For example only, see e.g., FIG. 1 of the 2012 Hildum publication, cited herewith and reproduced below, for an example of how the time aspect in incorporated in a four dimensional data structure:
        
    PNG
    media_image4.png
    352
    788
    media_image4.png
    Greyscale

        
        19 Air strike missions
        20 merge  (mûrj) v.tr
        To combine or unite into a single entity: merging two sets of data; merging two hospitals.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 March 2021.]
        21 For example only, see e.g., FIG. 1 of the 2012 Hildum publication, cited herewith and reproduced below, for an example of how the time aspect in incorporated in a four dimensional data structure:
        
    PNG
    media_image4.png
    352
    788
    media_image4.png
    Greyscale

        
        22 Air strike missions
        23 merge  (mûrj) v.tr
        To combine or unite into a single entity: merging two sets of data; merging two hospitals.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 12 March 2021.]
        24 E.g., from the amendment filed 28 February 2021.